Exhibit 10.31

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO TERM LOAN CREDIT AGREEMENT, dated as of October 26, 2017
(this “Amendment No. 1”), by and among Installed Building Products, Inc., a
Delaware corporation (the “Borrower”) and Royal Bank of Canada, as the
administrative agent (in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Term Loan Credit Agreement, dated as of
April 13, 2017 (as amended, restated, supplemented, amended and restated or
otherwise modified immediately prior the effectiveness hereof, the “Original
Credit Agreement”), among the Borrower, the financial institutions party thereto
from time to time as Lenders and the Administrative Agent (capitalized terms
used but not defined herein having the meaning provided in the Original Credit
Agreement (as amended by this Amendment No. 1, the “Credit Agreement”)); and

WHEREAS, the Loan Parties have requested that the Administrative Agent agree to
amend certain provisions of the Original Credit Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

SECTION 1.    Amendments.

(a)    The definition of “Subsidiary” contained in Section 1.01 of the Original
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

SECTION 2.    Conditions to Effectiveness.

(a)    This Amendment No. 1 shall become effective, on the first date (the
“Amendment No. 1 Effective Date”) when:

(i)    This Amendment No. 1 shall have been executed and delivered by the
Borrower and the Administrative Agent.

SECTION 3.    Representations and Warranties. By its execution of this Amendment
No. 1, the Borrower hereby certifies that:

(a)    The Borrower has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment No. 1 and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment
No. 1. The Borrower has duly executed and delivered this Amendment No. 1 and
this Amendment No. 1 constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity; and



--------------------------------------------------------------------------------

(b)    Neither the execution, delivery or performance by the Borrower of this
Amendment No. 1 nor compliance with the terms and provisions thereof nor the
consummation of the transactions contemplated hereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of the Subsidiaries (other than Liens
created under the Loan Documents) pursuant to, the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which the Borrower or any of the Subsidiaries is
a party or by which it or any of its property or assets is bound other than any
such breach, default or Lien that could not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by-laws, memorandum and articles of association or other
organizational documents of the Borrower or any of the Subsidiaries.

SECTION 4.    Amendment, Modification and Waiver. This Amendment No. 1 may not
be amended, modified or waived except in accordance with Section 9.02 of the
Credit Agreement.

SECTION 5.    Entire Agreement. This Amendment No. 1, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof. Except as expressly
set forth herein, this Amendment No. 1 shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of any party under, the Credit Agreement, nor alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended hereby. This Amendment No. 1 shall
constitute a “Loan Document” for all purposes of the Credit Agreement and each
of the other Loan Documents. This Amendment No. 1 does not extinguish any
indebtedness or liabilities outstanding in connection with the Credit Agreement
or any other Loan Documents, nor does it constitute a novation with respect
thereto.

SECTION 6.    GOVERNING LAW. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 9.09 AND 9.10 OF
THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT
NO. 1 MUTATIS MUTANDIS AND SHALL APPLY HERETO.

 

2



--------------------------------------------------------------------------------

SECTION 7.    Severability. If any provision of this Amendment No. 1 is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Amendment No. 1 shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 8.    Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means of an executed counterpart of a signature page to this
Amendment No. 1 shall be effective as delivery of an original executed
counterpart of this Amendment No. 1.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officer to
execute and deliver this Amendment No. 1 as of the date first written above.

 

INSTALLED BUILDINGS PRODUCTS, INC.,

as the Borrower

By:  

/s/ Michael Miller

  Michael T. Miller, Executive Vice President and Chief Financial Officer

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Administrative Agent

By:  

/s/ Ann Hurley

  Name: Ann Hurley     Title: Manager, Agency

Signature Page to Amendment No. 1 to Credit Agreement